DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Application filed on 10/21/2019. Claims 1-20 are pending the case. Claims 1, 10, and 19 are independent claims.

Claim Objections
Claims 11-18 are objected to because of the following informalities:  The claims recite “The system of claim 10”, where “The method of claim 10” was apparently intended.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rein et al. (US 8869039 B2, hereinafter Rein) in view of Alberte (US 8436871 B2) and Beebe et al. (US 2010/0162139 A1, hereinafter Beebe).

As to independent claim 1, Rein teaches a computer-implemented method, comprising: 
detecting a user modification of a particular value of a sorted plurality of values of a column displayed in a visual interface (“Changes made to electronic content in a collaborative environment can be more easily managed when the changes are divided into two types: propagating changes and non-propagating changes. Examples of propagating changes include adding content, deleting content, changing the value of content, or adding/deleting fields (i.e., changes to field existence). Examples of non-propagating changes include changing a view specification for content sorting, content filtering, hiding content, un-hiding content, or the style of display used for content (e.g., the chosen font). In many embodiments, propagating changes made by a modifying user within a group of users are transmitted, in one form or another, to others in the group. Non-propagating changes are only selectively transmitted.” Col. 1 lines 47-60, Fig. 1 displays a table of content including value 146);
determining that at least a portion of the plurality of values, including the user modification to the particular value, are unsorted after the user modification (“A "propagating change" means a change that operates to modify the substance of electronic content, such as adding content, deleting content, changing the value of content, or changing the existence of a field occupied by some portion of the content.” Col. 2 lines 51-55);
 displaying a refresh visual indicator based on the determination that the plurality of values are no longer sorted (refresh indicator 152 is displayed to permit re-sorting);
 re-sorting the plurality of values including the user modification of the particular value based on a selection of the refresh visual indicator (refresh indicator 152 is activated to permit re-sorting); and 
providing for display, in the visual interface, the re-sorted plurality of values including the user modification of the particular value (“activate the refresh indicator to make their view reflect the current state of the data, e.g., a sort or filter in effect as part of their view will be updated to reflect the latest data values, to include re-filtering or re-sorting the current data values.” Col. 11 lines 53-57).
Rein does not appear to expressly teach wherein the visual interface includes a sorting visual indicator indicating that the plurality of values are sorted; 
replacing the sorting visual indicator with a refresh visual indicator.
Alberte teaches wherein the visual interface includes a sorting visual indicator indicating that the plurality of values are sorted (“The status indicator 68 may comprise an arrow that identifies the direction of the order in which the plurality of rows 42 have been sorted according to the associated data type.” Col. 3 lines 51-54); 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rein to comprise wherein the visual interface includes a sorting visual indicator indicating that the plurality of values are sorted. One would have been motivated to make such a combination to allow the user recognize the order of the sort.
Beebe teaches replacing the status visual indicator with a refresh visual indicator (Fig. 3A, Beebe paragraph 0034, indicator 310 is replaced with indicator 320 to permit refreshing a currently viewed content).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rein and Alberte to comprise replacing the status visual indicator with a refresh visual indicator. One would have been motivated to make such a combination to allow the user to easily manipulate/take action on the displayed visual interface. 

As to dependent claim 3, Rein teaches the method of claim 1, Rein further teaches wherein the providing comprises: providing for display, in the visual interface, the re-sorted plurality of values including the user modification of the particular value (“activate the refresh indicator to make their view reflect the current state of the data, e.g., a sort or filter in effect as part of their view will be updated to reflect the latest data values, to include re-filtering or re-sorting the current data values.” Col. 11 lines 53-57).
Rein does not appear to expressly teach the storing visual indicator indicating that the re-sorted plurality of values are sorted.
Alberte teaches the storing visual indicator indicating that the re-sorted plurality of values are sorted (“The status indicator 68 may comprise an arrow that identifies the direction of the order in which the plurality of rows 42 have been sorted according to the associated data type.” Col. 3 lines 51-54).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rein to comprise wherein the providing comprises: providing for display, in the visual interface, the re-sorted plurality of values including the user modification of the particular value. One would have been motivated to make such a combination to allow the user recognize the order of the sort.

As to dependent claim 8, Rein teaches the method of claim 1, Rein does not appear to expressly teach wherein the refresh visual indicator includes two different sort visual indicators corresponding an ascending sort functionality and a descending sort functionality.
Alberte teaches wherein the refresh visual indicator includes two different sort visual indicators corresponding an ascending sort functionality and a descending sort functionality (“The status indicator 68 may comprise an arrow that identifies the direction of the order in which the plurality of rows 42 have been sorted according to the associated data type.” Col. 3 lines 51-54).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rein to comprise wherein the refresh visual indicator includes two different sort visual indicators corresponding an ascending sort functionality and a descending sort functionality. One would have been motivated to make such a combination to allow the user recognize order of the sort.

As to dependent claim 9, Rein teaches the method of claim 8, Rein does not appear to expressly teach wherein the displaying the re-sorted plurality of values comprises: displaying one of a sorting visual indicator corresponding to the ascending sort functionality or a sorting visual indicator corresponding to the descending sort functionality.
Alberte teaches displaying one of a sorting visual indicator corresponding to the ascending sort functionality or a sorting visual indicator corresponding to the descending sort functionality (“The status indicator 68 may comprise an arrow that identifies the direction of the order in which the plurality of rows 42 have been sorted according to the associated data type.” Col. 3 lines 51-54).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rein to comprise displaying one of a sorting visual indicator corresponding to the ascending sort functionality or a sorting visual indicator corresponding to the descending sort functionality. One would have been motivated to make such a combination to allow the user recognize the order of the sort.

Claims 10, 12, and 17-18 reflect a method embodying the limitations of claims 1, 3, and 8-9, therefore the claims are rejected under similar rationale.

Claim 19 reflects a non-transitory medium device embodying the limitations of claim 1, therefore the claim is rejected under similar rationale.

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rein et al.  in view of Alberte, Beebe et al. and Reimann et al. (US 20130246916 A1, hereinafter Reimann).

As to dependent claim 2, Rein teaches the method of claim 1, Rein does not appear to expressly teach wherein the replacing comprises: detecting a rollover event over the sorting visual indicator; and replacing, during the rollover event, the sorting visual indicator with a refresh visual indicator based on the determination that the plurality of values are no longer sorted.
Reimann teaches wherein the replacing comprises: detecting a rollover event over the visual indicator; and replacing, during the rollover event, the visual indicator with another visual indicator (“hovering over the currently playing track with the cursor will replace a play indicator with a pause button and/or otherwise adjust the information and/or functionality displayed in association with the track 905 in the queue.” Paragraph 0076).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rein to comprise wherein the replacing comprises: detecting a rollover event over the sorting visual indicator; and replacing, during the rollover event, the sorting visual indicator with a refresh visual indicator based on the determination that the plurality of values are no longer sorted. One would have been motivated to make such a combination to allow the user to easily take action with the functionality of the displayed visual interface. 

Claim 11 reflects a method embodying the limitations of claim 3 therefore the claim is rejected under similar rationale.

Claim 20 reflects a non-transitory medium device embodying the limitations of claim 3, therefore the claim is rejected under similar rationale.

Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rein et al.  in view of Alberte, Beebe et al. and Elias (US 20180189893 A1).

As to dependent claim 4, Rein teaches the method of claim 1, Rein further teaches detecting a user modification of a particular value of a sorted plurality of values of a column displayed in a visual interface (“Changes made to electronic content in a collaborative environment can be more easily managed when the changes are divided into two types: propagating changes and non-propagating changes. Examples of propagating changes include adding content, deleting content, changing the value of content, or adding/deleting fields (i.e., changes to field existence). Examples of non-propagating changes include changing a view specification for content sorting, content filtering, hiding content, un-hiding content, or the style of display used for content (e.g., the chosen font). In many embodiments, propagating changes made by a modifying user within a group of users are transmitted, in one form or another, to others in the group. Non-propagating changes are only selectively transmitted.” Col. 1 lines 47-60). However Rein does not appear to expressly teach wherein the detecting the user modification comprises: detecting that a user changed an allocation of a virtual currency to the particular value for a corresponding record of a table including the column, wherein the virtual currency is assignable to any of the plurality of values of the column corresponding to any of a plurality of records of the table.
Elias teaches detecting that a user changed an allocation of a virtual currency, wherein the virtual currency is assignable to any of the plurality of values (“Different users may be allocated different permissions for allocating votes or virtual currency to their competitions. For example, some users may be permitted to allocate up to 50 votes, other users may be permitted to allocate up to 100 votes.” Paragraph 0186).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rein to comprise the method further comprising: teaches detecting that a user changed an allocation of a virtual currency, wherein the virtual currency is assignable to any of the plurality of values. One would have been motivated to make such a combination to allow an online digital communities act on common interests.

As to dependent claim 5, Rein teaches the method of claim 4, Rein further teaches modifying a particular value of a column displayed in visual interface (Col. 1 lines 47-60). However, Rein does not appear to expressly teach the method further comprising: determining that an amount of the virtual currency assignable by the user to the plurality of values is decreased by an amount corresponding to the allocation.
Elias teaches an amount of the virtual currency assignable by the user to the plurality of values is decreased by an amount corresponding to the allocation (Elias paragraphs 0185-0191 teach members may allocate their currency or votes to the entries in order to show support for the entries. It would be obvious that the amount may be decreased or increased by each members). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rein to comprise the method further comprising: determining that an amount of the virtual currency assignable by the user to the plurality of values is decreased by an amount corresponding to the allocation. One would have been motivated to make such a combination to allow an online digital communities act on common interests.

As to dependent claim 6, Rein teaches the method of claim 4, Rein does not appear to expressly teach wherein each of the plurality of records corresponds to a feature of a software program, and wherein the plurality of values correspond to an attributed importance of each corresponding feature as determined by the allocation.
Elias teaches teach members may allocate their currency or votes to the entries in order to show support for the entries. It would be obvious that the amount may be decreased or increased by each members (paragraph 018-0192, Fig. 5). Elias further teaches the voting systems determine an overall ranking of entries. Accordingly, it would have been it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rein to comprise wherein each of the plurality of records corresponds to a feature of a software program, and wherein the plurality of values correspond to an attributed importance of each corresponding feature as determined by the allocation. One would have been motivated to make such a combination to allow an online digital communities act on common interests.

As to dependent claim 7, Rein teaches the method of claim 6, Rein does not appear to expressly teach wherein the user modification affects a ranking of the features of the software program amongst a community of a plurality of users, each of whom who are allocated assignable virtual currency to attribute to any of the features.
Elias teaches wherein the user modification affects a ranking of the entries amongst (Elias paragraph 0192 voting systems to determine an overall ranking of entries). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rein to comprise wherein the user modification affects a ranking of the features of the software program amongst a community of a plurality of users, each of whom who are allocated assignable virtual currency to attribute to any of the features. One would have been motivated to make such a combination to allow an online digital communities act on common interests.

Claims 13-16 reflect a method embodying the limitations of claims 4-7, therefore the claims are rejected under similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171